Title: To George Washington from Isaac Price, 5 April 1797
From: Price, Isaac
To: Washington, George



Honord Sir
Mendham Morris County State of New JerseyApl the 5th 1797

I send you inclosed a pamphlet entitled a Jerseymans Common Sense. if it is approved by you and you think it prudent at this criticle Juncture that such sentiments should be publick, I shall have a number more printed But if discerning men deem it imprudent—and not conducive of harmony and unity—I shall desist—I assure you sir that my motive is purely from a principle of love to my countrey, and attachment to the fedral government, which leads me to break thro’ the shackles of illiteracy and poverty to take pen in hand and so appear in the field of contest expecting to be contradicted—if not treated as many before have been in a way of burlesqe.
Be pleased to write to me by the post and direct to Colonel Jacob Arnold Morris Town This from yours and the publicks Humble Servt

Isaac Price


P.S. I am not furnished with particulars ⟨mutilated⟩ as I wish to respecting the Character of the gentlemen whose names I have mentioned without their leave, if it should be necessary in another edition to enlarge I should be happy in recieving particular Information.
I have been credibly Informed of some who have offered a sum of fifty pounds to have me taken to france with one of the pamphlets—and that say I am to be tard & featherd; yes & golitined.
What the consequence will be the Lord knows—my impudence in reading the manuscrip before it went to press, to a number of respectable gentlemen may be a detriment to me & the piece—howbeit, the friends to goverment I am ⟨well⟩ informed generally

approve of it[.] before I took it to the printer I sealed it up Directed to you for approval but omited sending it for fear it might miscarry [.] excuse the lengthy poscript of your friend and yours & the publicks Humble Servant Isaac Price

